Citation Nr: 1116906	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  09-32 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, Type 2, with complications of diabetic nephropathy, retinopathy, and amputation of the right leg, as a result of in-service herbicide exposure.

2.  Entitlement to service connection for a bilateral foot fungus, to include as a result of in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Navy from March 1963 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

For the reasons set forth below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to adjudication of the Veteran's claims.  Throughout the current appeal, the Veteran has contended, in essence, that his current diabetes mellitus, to include residuals thereof, and a bilateral foot fungus are related to herbicides to which he was exposed during service.  Specifically, he avers that he was exposed to herbicides while serving aboard the USS Renshaw (DD-499), which was stationed off the coast of the Republic of Vietnam from approximately July 1965 to November 1966.  

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) in Haas v. Peake, 525 F.3d 1168, 1191 (Fed. Cir. 2008) upheld VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring actual service on land in Vietnam.

Further, the VA General Counsel has held that service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C. § 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975, and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 27-97 (July 23, 1997).  A veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  Id.  

Since the issuance of that General Counsel opinion, VA has reiterated its position that service in deep-water naval vessels (i.e. "Blue Water" service) offshore of Vietnam, as opposed to service aboard vessels in inland waterways of Vietnam (i.e. "Brown Water" service) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  See comments section in Federal Register announcement of final rule adding diabetes to the list of Agent Orange presumptive diseases, 66 Fed. Reg. 23166 (May 8, 2001).  For those veterans who served aboard ships that docked and then went ashore, or served aboard ships that did not dock but the veterans went ashore, their service involved "visitation" in Vietnam.  In cases involving docking, the evidence must show that the veteran was aboard at the time of the docking, and the veteran must provide a statement indicating that he personally went ashore.  In cases where shore docking did not occur, the evidence must show that the ship operated in Vietnam's close coastal waters for extended periods, that members of the crew went ashore, or that smaller vessels from the ship went ashore regularly with supplies or personnel.  In such cases, the veteran must also provide a statement indicating that he personally went ashore. 

In the current appeal, the Veteran's DD Form 214 indicates that he served in Vietnam on or after August 1964 and that he received the Vietnam Service Medal and Vietnam Service Medal.  [In this regard, the Board acknowledges that the Veteran's receipt of this medal does not constitute conclusive evidence of service in Vietnam for presumptive herbicide exposure purposes.  See Exec. Order No. 11231 (July 8, 1965) (establishing award of the Vietnam Service Medal "to members of the armed forces who serve[d] in Vietnam or contiguous waters or air space").]  

Additionally, an April 2006 records request response verified that the Veteran had service aboard the USS Renshaw.  However, the Veteran's dates of service aboard the vessel have not been confirmed.  Also, a search for records was unable to verify that the Veteran had any "in country" service in the Republic of Vietnam, but research indicates that the USS Renshaw was in official waters of the Republic of Vietnam from July 1965 to November 1966.  

The Board acknowledges the Veteran's contentions that he was exposed to herbicides while serving aboard the USS Renshaw when the vessel was stationed in the waters off the coast of the Republic of Vietnam.  The Veteran has not specifically contended that he had "in country" service or that he went ashore.  

Significantly, however, the fact remains that the record, as it currently stands, is unclear as to whether the USS Renshaw was stationed in the inland waterways in the Republic of Vietnam (e.g., "Brown Water service") at any time between July 1965 to November 1966, or when the Veteran served aboard that vessel.  Additionally, the Veteran's dates of service aboard such vessel have not been confirmed, and the service personnel records have not been associated with the claims file.  

Accordingly, the Board finds that additional development is needed.  The purpose of this Remand is to determine the Veteran's precise dates of service aboard the USS Renshaw and to verify whether he had any "Brown Water" service when he served aboard the vessel.  In this regard, and on remand, the RO/AMC should associate all outstanding service personnel records with the claims file.

With regard to the Veteran's claim for a bilateral foot fungus, the Board interprets the Veteran's claim to include a theory of direct causation.  In this regard, the Veteran contends he was treated for a foot fungus during service and has experienced a foot fungus ever since discharge.  

Service treatment records show no evidence of a foot fungus in service.  However, the Board notes that the Veteran is competent to attest to conditions of his service which are readily observable to a lay person.  See 38 U.S.C.A. § 1154(a); Washington v. Nicholson, 19 Vet. App. 362 (2005).

Additionally, post-service VA treatment records show treatment for plantar warts and calluses of the bilateral feet.  The Board notes that no VA examination has been conducted with regard to the Veteran's bilateral foot fungus claim.

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  An examination or opinion is necessary if the evidence of record:  (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (2) establishes that the claimant suffered an event, injury or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but (4) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79.

The medical and lay evidence of record shows current treatment for the skin of the Veteran's feet, to include treatment for plantar warts and calluses.  The Veteran competently contends to have had a skin disorder (fungus) of the bilateral feet since service.  Accordingly, as no medical opinion has yet been offered, the Board finds that a remand of this claim is necessary to accord him the opportunity to undergo a pertinent VA examination to address the nature and etiology of any identified skin disorder of the bilateral feet. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's complete outstanding personnel records and associate such records with the claims file.  If these records are unavailable, that fact should be so noted in the claims file.

2.  The RO/AMC should contact all appropriate sources to determine, to the extent possible, the precise location of the USS Renshaw (DD-499), from July 1965 to November 1966 as well as the Veteran's dates of service on board the ship.  The Board is particularly interested in whether that vessel moved through inland waterways in the Republic of Vietnam ("brown water" service) when the Veteran was stationed aboard the vessel.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any skin disorder of his feet that he may have.  [The notice of the scheduling of this examination should also advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).]  The claims folder should be made available to and reviewed by the examiner.  The examination report should state that the claims folder has been reviewed.  All necessary tests should be performed.

The examiner should provide an opinion as to the medical probabilities that any currently-diagnosed skin disorder of the Veteran's feet (to include fungus, plantar warts and calluses) is related to his active duty.  In answering this question, the examiner should note and discuss the Veteran's contentions regarding inservice treatment for a bilateral foot fungus and relevant symptoms since service discharge.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is less than 50 percent likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a thorough and complete rationale for all opinions provided in the examination report.  

4.  After completion of the above and any additional development of the evidence deemed necessary, readjudicate the issues on appeal.  If any claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2009).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


